MORROW, Presidng Judge.
— The offense is the unlawful sale of whisky in a dry area; penalty assessed at a fine of $100.00.
It is charged in the information that the appellant unlawfully sold whisky in Brown County, the said county “being then and there a dry area.” The mere averment in the information that the alleged offense took place in a dry area is not a sufficient compliance with the law. In the case of Kelly v. State, 98 S. W. (2d) 998, this court set out the requisites of an information charging the sale of intoxicating liquor in a dry territory. See, also, Shaffer v. State, 99 S. W. (2d) 929; Scott v. State, 99 S. W. (2d) 920; Privitt v. State, 98 S. W. (2d) 204.
For the reason pointed out, the judgment is reversed and the prosecution ordered dismissed.

Reversed and prosecution ordered dismissed.